Case 1:18-cr-00681-WFK Document 182 Filed 09/13/19 Page 1 of 1 PageID #: 5706



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA                           No. 18-cr-681 (S-1) (WFK)

              v.                                    ECF Case

 JEAN BOUSTANI, et al.,                             NOTICE OF DEFENDANT’S MOTION
                                                    IN LIMINE TO PRECLUDE CERTAIN
              Defendants.                           EVIDENCE RELATING TO TEOFILO
                                                    NHANGUMELE



       PLEASE TAKE NOTICE that upon the accompanying Memorandum of Law, dated

September 13, 2019, Defendant Jean Boustani, by his attorneys, moves before the Honorable

William F. Kuntz of the United States District Court for the Eastern District of New York, 225

Cadman Plaza East, Brooklyn, New York, for an Order granting Defendant’s Motion In Limine

to Preclude Certain Evidence Relating to Teofilo Nhangumele.


Dated: September 13, 2019
       New York, New York


                                     By:    /s/ Michael S. Schachter
                                            Michael S. Schachter
                                            Randall W. Jackson
                                            Casey E. Donnelly
                                            Philip F. DiSanto
                                            787 Seventh Avenue
                                            New York, New York 10019-6099
                                            Phone: (212) 728-8000
                                            Email: mschachter@willkie.com

                                            Attorneys for Defendant Jean Boustani
